Dear Mr. Dennis:
You have requested an opinion of this office on three questions:
  1. Does the language in La.R.S. 15:95.1 restore the right to possess a firearm to an individual convicted of any felony in Louisiana prior to 1974?
R.S. 14:95.1 does not restore a convicted felon's right to possess a firearm but sets up a protocol for exemptions from the prohibition contained therein. Because the statute clearly exempts, ". . . any person who has not been convicted of any felony for a period of ten years from the date of completion of sentence, probation, parole or suspension of sentence. . .", from any criminal liability under that statute, we must conclude that the exemption would apply to all convictions whether the convictions occurred prior to January 1, 1975 or after that date.
  2. Is an individual, who after being convicted of a felony offense in Louisiana and having received an automatic first offense pardon, considered a convicted felon if he is subsequently convicted of another felony offense in Louisiana. Additionally, in this instance, does the language in R.S. 14:95.1 restore the right to possess a firearm to this individual?
If an individual is convicted of a felony subsequent to January 1, 1975, that person is subject to the automatic pardon provisions of Article IV, Section 5, (E)(1) of the Louisiana Constitution of 1974, for a first felony offense only. Should a second felony conviction occur, the person must receive a gubernatorial pardon pursuant to Article IV, Section 5, (E)(1). (Attorney General Opinion 75-339) In State v.Baxter, Sup. 1978, 357 So.2d 271, the Louisiana Supreme Court held the automatic first offender pardon provision of the Louisiana Constitution does not apply to any conviction that occurred prior to January 1, 1975, the effective date of that provision. Our answer to the first part is in the affirmative. The second part of Question 2 is answered by the answer to question 1 above. Additionally, a Louisiana Appellate Court has held that the automatic first offender pardon does not restore the person's right to possess firearms. State v. Riser, App. 2 Cir. 1997,704 So.2d 946.
  3. Does Article I, Section 20, of the current Louisiana Constitution apply to individuals that were convicted of a felony in Louisiana prior to January 1, 1975, in that, are these individuals full rights of citizenship restored upon termination of state and federal supervision?
We have found no court decision or Attorney General's Opinion that answers this question regarding Article I, Section 20; however, by analogy we believe that the Baxter decision which held that the automatic pardon provisions of Article IV, Section 5, (E)(1) were not applicable to convictions that occurred prior to January 1, 1975. Therefore, the issue of whether Article I, Section 20, applies to convictions prior to January 1, 1975, it is our opinion that the courts would answer that question in the negative.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ KENNETH C. DEJEAN GENERAL COUNSEL
KCD:ams
Date Released:  June 12, 2003